1                                                                 February 20, 2019
2
3                                                                       CSI



4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVSIION
11
     TIMOTHY BOOTEN,                   )        NO. LA CV 17-05261-VBF (KS)
12                                     )
                      Petitioner,
                                       )
13                                              ORDER ACCEPTING FINDINGS AND
             v.                        )
14                                     )        RECOMMENDATIONS OF UNITED
     R.J. RACKLEY,                     )        STATES MAGISTRATE JUDGE
15
                                       )
16                    Respondent.      )
     _________________________________ )
17
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
20   Corpus (“Petition”), all records herein, and the Report and Recommendation of the United
21   States Magistrate Judge. The time for filing Objections to the Report has passed, and no
22   Objections have been filed. The Court accepts the findings and recommendations set forth in
23   the Report and orders that the petition for a writ of habeas corpus be DISMISSED without
24   prejudice and that this action BE TERMINATED and closed (JS-6).
25
26
27   Dated: February 20, 2019                            ________________________________
                                                            VALERIE BAKER FAIRBANK
28                                                       UNITED STATES DISTRICT JUDGE
